Citation Nr: 1705959	
Decision Date: 02/28/17    Archive Date: 03/03/17

DOCKET NO.  14-00 912	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to an effective date prior to April 5, 2011, for the grant of service connection for right eye exotropia, status post medial and lateral rectus recession.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

A. Barone, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from November 1954 to October 1958.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a September 2011 RO rating decision by the Department of Veterans' Affairs (VA) Regional Office (RO) in Portland, Oregon.  The September 2011 RO decision awarded service connection for right eye exotropia and assigned an effective date of April 5, 2011 for the award.  The Veteran appealed for an earlier effective date for the award, and the RO addressed the matter in a January 2012 rating decision before issuing a November 2013 statement of the case (SOC).  The Veteran testified at a Board videoconference hearing before the undersigned in September 2016.  A transcript of this hearing is of record.

The Board notes that the Veteran submitted correspondence in December 2014 that included his explanation of a matter in which he asked VA to "please consider claim for non VA E.R." treatment.  This appears to be a claim for reimbursement of medical expenses.  It is not clear from the record whether the matter has been recognized and forwarded on to the appropriate VA facility for processing.  To make sure that the Veteran receives proper consideration of this claim (in the event that it may not have already been processed) this December 2014 claim for reimbursement of medical expenses is hereby referred to the AOJ for any appropriate action to ensure that the claim is (or has already been) properly processed.  See 38 C.F.R. § 19.9(b) (2016).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  In February 1976, the Veteran filed an original claim of service connection for a right eye disability; an April 1976 RO rating decision denied the claim and a May 1976 RO rating decision confirmed that denial.  The Veteran did not appeal the May 1976 decision, nor submit new and material evidence within a year of the decision's issuance; the decision became final.

2.  In February 1996, the Veteran filed a request to reopen the claim of entitlement to service connection for a right eye disability; a March 1996 RO rating decision (with notice sent to the Veteran in April 1996) denied the claim.  The Veteran did not appeal that March 1996 decision nor submit new and material evidence within a year of the decision's issuance; the decision became final.

3.  In September 2000, the Veteran filed a request to reopen the claim of entitlement to service connection for a right eye disability.  The Veteran appealed the resulting March 2002 RO determination that denied the claim, and an August 2005 Board decision denied the appeal.  The Veteran did not appeal the August 2005 Board decision, and that decision became final.

4.  Following the prior final denial, the earliest claim seeking to establish entitlement to service connection for a right eye disability was received by VA on March 29, 2011; this claim was adjudicated in a September 2011 RO decision that granted the claim and awarded service connection for the right eye disability, effective from April 5, 2011, on the basis of a July 2011 VA medical opinion.


CONCLUSIONS OF LAW

1.  The June 1976 RO rating decision (confirming an April 1976 RO rating decision, following receipt of additional evidence) is final with respect to entitlement to service connection for the Veteran's right eye disability.  38 U.S.C.A. § 7105 (West 2014).

2.  The March 1996 RO rating decision is final with respect to entitlement to service connection for the Veteran's right eye disability.  38 U.S.C.A. § 7105 (West 2014).

3.  The August 2005 Board decision which denied entitlement to service connection for the Veteran's right eye disability is final.  38 U.S.C.A. § 7104 (West 2014).

4.  An effective date of March 29, 2011, but no earlier, for the award of service connection for right eye exotropia is warranted.  38 U.S.C.A. §§ 5107, 5110, 7104, 7105 (West 2014); 38 C.F.R. §§ 3.114, 3.151, 3.155, 3.156, 3.400 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 ; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  At the September 2016 Board hearing before the undersigned, the Veteran was advised of the criteria for assignment of an earlier effective date, and discussion at the hearing addressed the type of findings and evidence that could support such an assignment.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).

Analysis

Except as otherwise provided, the effective date of an evaluation and award of compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.  If a claim for disability compensation is received within one year after separation from service, the effective date of entitlement is the day following separation or the date entitlement arose.  38 C.F.R. § 3.400(b)(2).  

If a determination by the agency of original jurisdiction is not timely appealed, that determination becomes final.  See 38 C.F.R. §§ 3.160(d), 20.302, 20.1103.  Previous determinations which are final and binding, including decisions of service connection and degree of disability, will be accepted as correct in the absence of clear and unmistakable error (CUE).  38 C.F.R. § 3.105(a).  For any award based on a new claim or evidence received after a final disallowance, the effective date of that award will be the date of receipt of the new claim or the date entitlement arose, whichever is later.  See 38 C.F.R. § 3.400(q)(2).  The Court has consistently held that when a statement is submitted within one year of a rating decision, even if it is not found to be a valid notice of disagreement (NOD) with that prior rating decision, that "does not end the inquiry" as the statement (and any other submissions received within one year of the rating decision) must be examined to determine whether it includes the submission of new and material evidence.  Buie v. Shinseki, 24 Vet. App. 242 (2010).  This is because "38 C.F.R. § 3.156(b) requires that any subsequent decision based on such evidence relate[s] back to the original claim."  Id. at 251-52; see also Bond v. Shinseki, 659 F.3d 1362, 1367-8 (Fed. Cir. 2011).

The Veteran concluded his period of active duty military service in October 1958.  In February 1976, he filed a claim for service-connected disability compensation for disabilities including "weakened muscles ... of rt eye" and "loss of vision in rt eye."  An April 1976 RO rating decision denied service connection for "weakened muscles of right eye and loss of vision of right eye."  This decision cited the evidence of record at the time and found that the Veteran's right eye disability existed prior to his military service, leading to surgical treatment during service with "no evidence to show that the condition was aggravated by service."

After additional medical evidence was received (concerning the current status of the Veteran's right eye), the RO issued a confirmation of the denial in a June 1976 rating decision contemplating the new evidence.  The June 1976 decision cited the newly received medical evidence and found that the evidence still did not show that the Veteran's right eye disability "worsened due to [his] military service."  The Veteran did not appeal this rating decision.  New and material evidence pertaining to service connection for a right eye disability was not received within a year of the June 1976 decision.

In February 1996, the Veteran filed a claim again seeking service connection (by reopening the prior claim) for a right eye disability.  In March 1996 (with notice sent to the Veteran in April 1996), the RO issued a rating decision that found that no new and material evidence had been submitted; the petition to reopen the claim was denied.  The March 1996 decision discussed the newly received medical evidence (concerning the current condition of the Veteran's right eye health) and found that it was not material because it did not indicate that "the veteran's vision worsened due to military service, nor does it show that the condition for which the veteran underwent corrective surgery during service was aggravated by service."  The Veteran did not appeal this rating decision.  New and material evidence pertaining to service connection for a right eye disability was not received within a year of the March 1996 RO rating decision (or the April 1996 notice to the Veteran).

In September 2000, the Veteran filed a claim again seeking service connection (by reopening the prior claim) for a right eye disability.  (The date of receipt of this claim was acknowledged by the RO in a March 2002 rating decision.)  In March 2002, the RO issued a rating decision that found that no new and material evidence had been submitted; the petition to reopen the claim was denied.  The Veteran appealed this denial to the Board.  During the processing of the appeal, the RO issued an SOC in May 2003 and supplemental SOCs (SSOCs) in October 2003 and March 2004; each considered the evidence of record at the time and denied the claim.  In August 2005, the Board issued a decision finding that new and material evidence had not been received; the Board denied the petition to reopen the claim of entitlement to service connection for a right eye disability.  The August 2005 Board decision found that the new items of evidence received since the March 1996 denial did not include any material evidence to reopen the claim "because they do not address what was missing at the time of the RO's March 1996 rating decision, even when considered with the other evidence as a whole," noting that "[w]hat was missing at the time of the March 1996 RO rating decision was evidence suggesting the veteran's right eye disorder was incurred or aggravated during his military service."  The Veteran did not appeal the August 2005 Board decision.

On March 29, 2011, the Veteran filed another claim seeking service connection for a right eye disability (by reopening the prior claim).  A review of the date stamps on this document reveals that the claim was received at the RO in San Diego, California on March 29, 2011, and then received at the RO in Portland, Oregon on April 5, 2011.  A September 2011 RO rating decision granted the claim of entitlement to service connection for a right eye disability, citing a new July 2011 VA examination report with an opinion indicating that the Veteran's in-service surgical treatment of the right eye muscles caused an over-correction contributing to his ongoing right eye disability.  The RO assigned an effective date of April 5, 2011 for the award of service connection; this effective date assignment was based upon the RO's belief that April 5, 2011 was the date that VA received the claim leading to the grant of the benefit (the date of the receipt date stamp from the Portland RO).  The Veteran seeks assignment of an earlier effective date (prior to April 5, 2011) for the award of service connection for the right eye disability.

The June 1976 and March 1996 RO decisions, each denying the Veteran's claims for service connection for a right eye disability pending at those times, are final decisions based on the evidence of record at those times; they are not subject to revision in the absence of CUE.  38 U.S.C.A. § 5109A, 7105; see Rudd v. Nicholson, 20 Vet. App. 296 (2006) (only a request for revision based on CUE can result in the assignment of an effective date earlier than the date of a final decision).  [The Board notes that the delayed subsuming doctrine does not apply in this instance as the August 2005 Board decision declined to reopen the claim; thus, it was not reviewed on the merits de novo by the Board.  The delayed subsuming doctrine provides that when a rating decision is not appealed to the Board, but the issue is later reviewed on the merits de novo by the Board, the unappealed rating decision is subsumed by the Board decision and may not be collaterally attacked via CUE.  See Manning v. Principi, 16 Vet. App. 534 (2002); see also VAOPGCPREC 14-95.].

The August 2005 Board decision denying service connection for a right eye disability was not appealed, and is also therefore final.  38 U.S.C.A. § 7104.  No claim associated with seeking service connection for a right eye disability remained pending following the August 2005 Board decision denying that claim on appeal.

The claim currently in appellate status seeking an earlier effective date for the award of service connection for the right eye disability is being reviewed by the Board under the laws and regulations that govern the assignment of effective dates.  Because the unappealed June 1976 and March 1996 RO decisions are final decisions, and because the August 2005 Board decision is a final decision, each of those decisions is a legal bar to assigning any effective date prior to the date of each decision, absent a finding of CUE in a prior decision's denial of the benefit.

The Board notes that the Veteran has not identified or alleged any specific instance of CUE in any of the prior final decisions denying service connection for a right eye disability.  The Board finds that a CUE claim has not been otherwise raised in the review of the record and the prior VA denials pertinent to this case.  The Board observes that the most significant difference between the prior final denials and the September 2011 adjudication that granted service connection for the right eye disability is that the September 2011 adjudication included review of the July 2011 VA medical opinion that supports the Veteran's claim; that evidence did not exist at the time of any prior final adjudication.  The claim currently in appellate status seeking an earlier effective date for the award of service connection for a right eye disability is reviewed by the Board under the laws and regulations that govern the assignment of effective dates.  

In his October 2011 written statement, the Veteran asserted that he sought an effective date of "04/22/1976."  In his April 2012 written statement, the Veteran argued that "the effective date should [] have been approved back to the date when the original claim was submitted in 1976," because the new evidence in the July 2011 VA examination report established that the disability was related to the events of the Veteran's military service.  During the September 2016 Board hearing, the Veteran also requested consideration of assignment of an effective date based upon the time of his treatment and surgery of his right eye in the early 2000s (the Veteran suggested 2000, 2001, or 2002).

The Veteran has presented a number of submissions and statements in this case seeking to direct attention to (or persuade the Board of) the fact that he has had significant right eye disability for many years (even decades) prior to the 2011 award of service connection.  The Board fully understands the Veteran's efforts to establish the history of the right eye disability in this regard, and the Board emphasizes that there is no controversy as to the fact that the Veteran has a right eye disability that is related to his military service, and there is no controversy as to the fact that the disability existed long prior to the effective date of his award of service connected compensation in 2011.  

The challenge for his pursuit of an earlier effective date, under the applicable regulations, is simply that the Board may only assign an effective date in this case (a claim reopened after a prior final disallowance) upon the later of two dates: (1) the date of receipt of the claim, and (2) the date entitlement arose.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.  Thus, even accepting that the Veteran's service-connected right eye disability existed long prior to 2011, the regulations require that the effective date for the award of service-connected compensation still cannot be earlier than the date of the receipt of the claim that established the award of service connection.  Thus, the Board has reviewed the record carefully to find the earliest date upon which it may be concluded that the Veteran filed the claim that gave rise to the 2011 award of service connection for the right eye disability.

No effective date for the award of service connection for the right eye disability may be assigned prior to the date of the August 2005 Board decision, as it is the most recent final decision that denied the claim.  Each of the Veteran's claims for service connection for a right eye disability prior to August 2005 have been resolved by final VA decisions and ceased to be pending claims.  Accordingly, the Board must determine the earliest date after August 2005 upon which the Veteran filed a claim for service connection for the right eye disability.

After August 2005, the earliest claim seeking service connection for a right eye disability is the claim that resulted in the award of that benefit.  The RO determined that the date of VA's receipt of this claim was April 5, 2011; this determination appears to be based upon reference to the receipt stamp on the document from the Portland RO.  However, the Board notes that another receipt stamp on the reverse side of the document indicates it was previously received by VA at the San Diego RO on March 29, 2011.  Accordingly, the Board concludes that the correct date of VA's receipt of the claim is March 29, 2011, and the effective date for the resultant award of service connection for the right eye disability should be March 29, 2011.

There is no documentation of any claim after August 2005 and prior to March 29, 2011 that may serve as a basis for further revision of the effective date for the award of service connection for the right eye disability, and the Board finds no persuasive indication that any further development could feasibly establish the filing of any such claim.  The Veteran has not alleged that he filed any claim for service connection for a right eye disability after the August 2005 denial and prior to the claim received by VA on March 29, 2011.

To summarize, the correct date of receipt of the pertinent claim to reopen was March 29, 2011; this is the claim that resulted in the grant of service connection for the right eye disability.  There is no evidence or correspondence in the record raising a claim concerning a right eye disability received between the August 2005 final denial and the March 29, 2011 petition to reopen.  Therefore, March 29, 2011 (the date of the claim that led to the award of service connection for the right eye disability) is the earliest possible effective date for the grant of service connection for the right eye disability, in accordance with 38 U.S.C.A. § 5110(a),(g) and 38 C.F.R. § 3.400(r).

The Board notes that the Veteran's testimony during the September 2016 Board hearing suggested that in the past (apparently long prior to 2011) VA medical doctors had expressed to him an intention to write medical opinions in support of his prior claims, but none was able to follow through and submit a written record of such an opinion prior to the July 2011 VA medical opinion that led to the grant of service connection.  The Board understands the Veteran's disappointment and frustration in this regard; however, the Board is unable to identify a basis for concluding that the criteria set out by law are met for an earlier effective date assignment in this case, as no documentation of record raises a pending claim prior to March 29, 2011 (and there is no suggestion of CUE in any prior final decision when the Veteran does not suggest that any earlier medical opinion was actually put in writing to be considered constructively of record).

The Board has carefully considered the Veteran's testimony concerning the impact his right eye disability has had upon his life for many years prior to 2011.  The Board sympathizes with the Veteran, and fully understands his belief that his service-connected compensation should cover more of the period of time that the right eye disability has actually affected him.  The fact that the Veteran's right eye disability existed prior to March 29, 2011, and is etiologically linked to his military service is not in dispute in this case.  Even accepting these facts, the effective date for assignment is determined by application of the laws and regulations as discussed above.  In this case, March 29, 2011 is the earliest effective date permitted under the applicable laws and regulations governing the assignment of effective dates.  The Veteran has not presented any legal authority for assigning an earlier effective date in this case, and the Board has not otherwise identified one.  To the extent that the Veteran's request for an earlier effective date essentially relies upon an appeal for an award on an equitable basis (i.e., a sense of fairness and just due), the Board must emphasize that it may only grant entitlement to VA benefits authorized by law, and does not have authority to grant benefits on an equitable basis.  See 38 U.S.C.A. §§ 503, 7104; Harvey v. Brown, 6 Vet. App. 416, 425 (1994) ("no  equities, no matter how compelling, can create a right to payment out of the United States Treasury which has not been provided for by Congress."  Smith (Edward F.) v. Derwinski, 2 Vet. App. 429, 432-33 (1992), citing Office of Personnel Management v. Richmond, 496 U.S. 414, 426 (1990)).

The facts and applicable law pertaining to this claim are clear; there is no doubt to be resolved.  Accordingly, a revision of the effective date for the award of service connection for right eye exotropia to March 29, 2011 is warranted, but the appeal for further revision to an earlier effective date must be denied.



ORDER

An effective date of March 29, 2011, but no earlier, is granted for the award of service connection for right eye exotropia, status post medial and lateral rectus recession.



______________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


